EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Reichert on 26 March 2021.
The application has been amended as follows: 
The claims are amended as follows:
1.	(Currently Amended) A bolt stop actuator comprising:
	a lift arm;
	a first leg extending from a point proximate to an end of the lift  arm and generally perpendicular therefrom;
	a second leg extending in the same direction from the lift  arm as the first leg; and
	a projection extending from the lift  arm and configured to contact a follower of an empty magazine when the bolt stop actuator is assembled into a firearm;
	wherein neither the first leg, nor the second leg, include apertures positioned distal to the lift arm;[[.]]
	wherein the bolt stop actuator is configured to be retained in a receiver without the use of pins or projections positioned on either the first leg or the second leg at a point distal to the lift arm.



3.	(Original) The bolt stop actuator of claim 1, wherein the bolt stop actuator is configured to be laterally displaced when the lift arm is moved from a first, unengaged position to a second, engaged position.

4. 	(New) The bolt stop actuator of claim 1, wherein said first leg includes a distal end, said distal end positioned distal to the lift arm.

5.	(New) The bolt stop actuator of claim 4, wherein a portion of said distal end of said first leg is contacted by a surface of a first fastener.

6.	(New) The bolt stop actuator of claim 5, wherein said first fastener restricts the vertical movement of said distal end of said first leg, thereby retaining the bolt stop actuator within the receiver.

7.	(New) The bolt stop actuator of claim 6, wherein said first fastener is a screw.

8. 	(New) The bolt stop actuator of claim 5, wherein said second leg includes a distal end, said distal end positioned distal to the lift arm.

9. 	(New) The bolt stop actuator of claim 8, wherein a portion of said distal end of said second leg is contacted by a surface of a second fastener.


11.	(New) The bolt stop actuator of claim 10, wherein said first and second fasteners are screws. 

12. 	(New) The bolt stop actuator of claim 1, wherein said projection is curved from a top portion of the lift arm to provide a contact point for a magazine follower. 

13.	(New) The bolt stop actuator of claim 12, wherein the projection urges the lift arm upwardly when an empty magazine is seated in the receiver and contacts the projection.

14.	(New) The bolt stop actuator of claim 13, wherein a surface of the bolt stop actuator is moved into the path of travel of a bolt when the lift arm is urged upward, thereby retaining a bolt of a firearm in a restricted position. 

15.	(New) The bolt stop actuator of claim 1, wherein said first leg includes a region with an arcuate edge, the arcuate edge configured to maintain contact with an interior surface of the receiver as the bolt stop actuator moves between a first position and a second position. 



17.	(New) The bolt stop actuator of claim 1, wherein the bolt stop actuator further comprises a bolt stop portion, said bolt stop portion configured to interfere with a bolt of a firearm when in an engaged position. 

18.	(New) The bolt stop actuator of claim 17, wherein the bolt stop actuator further comprises a bolt release, said bolt release configured to lower said bolt stop when depressed by a user. 

19.	(New) The bolt stop actuator of claim 18, wherein depressing said bolt release to lower said bolt stop moves the bolt stop actuator from said engaged position to an unengaged position. 

20. 	(New) The bolt stop actuator of claim 19, wherein moving the bolt stop actuator from said engaged position to said unengaged position causes said bolt stop to no longer interfere with said bolt of a firearm.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art of record is Phipps et al (US 2017/0299303).  Phipps clearly discloses A bolt stop actuator comprising a lift arm; a first leg extending from a point proximate to an end of the lift arm and as seen in Fig. 8). The only difference between Phipps and the claimed subject matter is that Phipps have pins 15 at the end of legs 12, 14.  These pins are held in place by mechanical fasteners 38.  
The prior art of record fails to disclose or render obvious the combination including: wherein the bolt stop actuator is configured to be retained in a receiver without the use of pins or projections positioned on either the first leg or the second leg at a point distal to the lift arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641